Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 21, 2015

The Court of Appeals hereby passes the following order:

A15A0872. ABDUL R. ZAFAR et al. v. THE CITIZENS BANK et al.

      On September 2, 2014, the trial court entered an order granting summary
judgment to the defendants in this civil action. On October 15, 2014, the plaintiffs
filed a notice of appeal to this Court. To be timely, a notice of appeal must be filed
within 30 days after entry of the appealable order. See OCGA § 5-6-38 (a). The
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. See Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734
SE2d 560) (2012); GMC Group v. Harsco Corp., 293 Ga. App. 707 (667 SE2d 916)
(2008). Because the plaintiffs filed their notice of appeal 43 days after entry of the
trial court’s order, this appeal is untimely. Accordingly, this appeal is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            01/21/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.